UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

Nov 23 201_1>
)  » »' . . . .
MILToN J. TAYLoR, ) §Ql‘,;k‘f;,$p't§)',sé§§ft€;"d
)
Plaintiff, )
)
v_ ) Civi1 Action No. 0
) 11 21 1
JUDGE WENDELL P. GARDNER, JR., et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff’s application to proceed in forma pauperis on
a pro se complaint. The application will be granted, and the complaint will be dismissed with
prejudice.

Once again, plaintiff challenges his current incarceration, arguing that various federal and
Superior Court judges, prosecutors and defense counsel violated rights protected under the Fifth
Amendment to the United States Constitution.' He claims to have been "kidnapped" and

unlawfully detained by action of the United States Parole Commission. See Compl. at 8.2

’ This Court recently has entertained and dismissed substantially similar claims

raised in another of plaintiffs cases. See Taylor v. Fulwooa', No. l l-cv-l9l 1 (D.D.C. Nov. l,
2011).

2 Plaintiff claims to be "unlawfully detained at the D.C. Jail facility due to two (2)
parole infractions and the execution of a ‘false’ parole warrant." Compl. at 8. Review of filings
in another of plaintiff’ s civil actions indicates that plaintiff was arrested on July 8, 201 l, pursuant
to a violator warrant issued by the United States Parole Commission on January 7, 201l, that the
Parole Commission revoked release after a hearing at which plaintiff was represented by counsel,
and that plaintiff is to serve a new tenn of 16 months’ imprisonment. See United States Parole
Commission’s Opposition to Petitioner’s Petition for a Writ of Habeas Corpus, Taylor v. U.S.
Parole Comm ’n, No. l 1-cv-l476 (D.D.C. filed Nov. 10, 20l l) at 3.

Plaintiff "sue[s] all named judges and prosecutors in their official capacity" and demands
damages in "the sum of $33 million." Id. He also purports to sue these defendants "in their own
personal capacity," and he demands from them "the sum of 400,000 dollars." Ia’.

Because plaintiffs claims go to the fact of his incarceration, he may recover damages in
this civil rights action only if he shows that his confinement has been invalidated by "revers[al]
on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal
authorized to make such deterrnination, or . . . a federal court’s issuance of a writ of habeas
corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord White v. Bowie, 194 F.3d 175
(D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite.

This action will be dismissed under 28 U.S.C. §§ l9l5(e)(2)(B)(ii) and 191 5A(b)(l)

because the complaint fails to state a claim upon which relief can granted. An Order is issued

»'?é;,//»¢ /Jz/é/

ifrmed srar@'s Diari¢{ntdge

separately.

DATE‘ /1//)/. /)j )@//